Citation Nr: 0022670	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-02 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
varicose veins of the right leg, status post veniligation, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
October 1988.

This appeal arises from an October 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied a 
claim for an increased rating for service-connected varicose 
veins of the right leg, status post veniligation, that was 
then evaluated as 10 percent disabling.  In April 1998, the 
RO awarded a 40 percent evaluation, but the veteran continues 
to disagree with the assigned evaluation.  See also AB v. 
Brown, 6 Vet. App. 35, 38 (1993) ("on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.)  In January 2000, the Board of Veterans' Appeals 
(Board) remanded the veteran's case to the RO for additional 
development.  That development has been completed, and the 
appeal is again before the Board for further disposition.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Service connection has been established for varicose 
veins of the right leg, status post veniligation.

3.  The veteran complains of pain and discomfort on exertion 
(such as when pushing heavy objects) and on standing for more 
than 15 minutes.

4.  The veteran has experienced several episodes of 
spontaneous bleeding arising from his right lower leg 
varicosities.

5.  On Department of Veterans Affairs (VA) examination in 
March 1998, the veteran was diagnosed with severe superficial 
saphenous varicosities of the right lower leg with repeated 
rupture and bleeding of small, very superficial areas of 
varicosity.

6.  In September 1997, a private physician recommended that 
the veteran undergo surgery to remove the affected veins in 
the veteran's right lower extremity.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
varicose veins of the right leg, status post veniligation, 
currently evaluated as 40 percent disabling, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received an award of service connection for 
varicose veins of the right leg, status post veniligation in 
November 1989.  He is now seeking an increased evaluation for 
that disability.

Under 38 U.S.C. § 5107(a) (West 1991), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have submitted well grounded (i.e., plausible) 
claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  Indeed, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's increased rating claim is 
well grounded on the basis of his statements and testimony 
about the severity of his disability, including his 
statements regarding the extent of the affected areas and his 
complaints of pain and limitation of activity due to pain 
associated with varicose veins.  Additionally, the veteran 
has submitted evidence from a private physician describing 
his current symptomatology and the possible need for surgical 
intervention.  Since the claim is well grounded, VA's duty to 
assist the appellant in the development of the claim has been 
triggered.  

The veteran's service-connected varicose veins of the right 
leg are evaluated for compensation purposes under VA's 
Schedule for Rating Disabilities under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7120 (1999).  The veteran's varicose 
veins of the right leg are currently evaluated as 40 percent 
disabling.  The next higher evaluation, a 60 percent rating, 
is warranted where the effects of the varicose veins consist 
of persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  By 
comparison, the current evaluation, the 40 percent rating, is 
warranted where the varicose veins have the effect of 
producing persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  The highest 
possible rating, a 100 percent rating, is warranted where the 
varicose veins produce massive board-like edema and constant 
pain at rest.

The veteran states that his condition is severe to moderately 
severe.  In January 1998, on his substantive appeal to the 
Board, he remarked that his swelling was noticeable to the 
eye and that he had ulcerations that bled when he stood too 
long.  He also had pain and cramping on exertion.  

The veteran underwent a noninvasive vascular imaging 
procedure at a private facility in early September 1997.  At 
that time, there was no evidence of deep venous thrombosis 
bilaterally, although there was evidence of venous 
insufficiency with multiple varicosities bilaterally.  In 
September 1997, the veteran sought treatment at a VA urgent 
care facility due to bleeding of his varicose veins.  On 
examination, there was one varicosity on the right lower 
extremity with a clot on the anterior medial aspect.  Right 
leg edema was greater than the left.  On radiographic 
examination, there was no deep venous thrombosis, but there 
were multiple varicosities with ulcers in the right lower 
extremity in the region of the veteran's pain over the tibia.

The veteran submitted a September 1997 letter from a private 
physician, Dr. J. Donald Carmichael, who specialized in 
vascular medicine.  The private physician related the 
veteran's account of the appearance of masses throughout his 
right leg and pain, particularly when pushing heavy loads.  
He also recounted the veteran's history of having experienced 
severe bleeding on two occasions in the prior month from a 
spontaneous erosion of one of the varicosities through the 
skin in the upper portion of the lower leg.  On examination, 
the private physician found a very muscular and large man 
with large clumps of varicosities along the medial side of 
the right lower thigh and lower leg.  He had a good dorsalis 
pedal pulse, and there were no stasis skin changes near the 
ankle.  There was a thrombosed eroded varicosity in the upper 
part of the lower leg, and there was a transverse surgical 
incision in the mid-portion of the right calf.  When the 
physician tightly placed a tourniquet on the lower thigh, 
compression of the calf muscles caused good emptying of the 
surface varicosities below the tourniquet, thus indicating 
good patency and valvular function within the deep veins.  
The veins required 45 seconds to refill with the tourniquet 
in place.  However, repeating the maneuver and then rapidly 
removing the tourniquet allowed refilling of the varicosities 
within four seconds.  The physician interpreted these 
findings as indicating primary saphenous varicosities of the 
right lower extremity with healthy deep veins.  In view of 
the veteran's young age, his bleeding episodes, and his 
discomfort on pushing, the physician recommended surgical 
removal of the veins or the wearing of a heavy elastic 
stocking for his lifetime.

In connection with his claim for an increased rating, the 
veteran underwent a VA arteries and veins examination in 
March 1998.  The veteran reported that, following an in-
service vein ligation, he gradually began having discomfort 
and swelling in the legs.  His leg began bleeding while he 
was standing after church one day, and he sought treatment at 
a hospital emergency room.  He experienced bleeding again 
earlier in 1998, with rather profuse bleeding.  He reported 
that the veins appeared to "pouch out," that the covering 
skin became very thin, and that there was profuse bleeding 
after slight trauma.  When the crust formed over the bleeding 
sites, the crusts became easily detached and caused bleeding 
to recur several times.  He had been wrapping his leg with an 
Ace bandage.  At work, if he did not wear the bandage, 
swelling would begin after standing for 10 to 15 minutes, and 
then he would experience cramping or aching discomfort in the 
calf.  The veteran related that a vascular surgeon had 
recommended surgery or support stockings.  

Subjectively, the veteran reported getting cramping, pain, 
and increased edema in the right lower leg after standing for 
15 minutes.  He had no particular paresthesias, but his skin 
felt different when the edema was severe.  He did not have 
angioneurotic edema or cold sensitivity.  He had not been 
treated for malignancy.  Exercise and exertion were precluded 
to some extent by the condition, but he was not confined to 
house or bed.  Although he continued to work, he had to stop 
and elevate his leg to relieve discomfort fairly often, and 
he was in the process of being transferred to a less 
stressful job.  On physical examination, he had scars of 
healed ulceration over the right lower leg and crusts over 
superficial varices which had been ruptured and had bled.  
There was no flushing, blanching, or erythromelalgia.  There 
were numerous very tortuous varicosities of the right lower 
leg up to and through the popliteal fossa, measuring up to 
three centimeters in diameter and being very prominent.  

Physical findings on the March 1998 VA examination were 
negative except for venous abnormality.  The large, tortuous, 
superficial, saphenous varicosity of the entire right lower 
leg began in or above the popliteal fossa and extended below 
the ankle.  There were two areas of healed ulceration over 
the distal half of the leg.  There were stasis dermatitis 
over the ankle and several one-centimeter projecting, very 
superficial veins, some of which had ruptured spontaneously, 
had bled, and were crusting.  The right calf was 
approximately seven inches larger than the left calf because 
of the edema.  The diagnosis was severe superficial saphenous 
varicosities of the right lower leg with repeated rupture and 
bleeding of small, very superficial areas of varicosity.  

The veteran underwent a VA arteries, veins, and miscellaneous 
examination in February 2000.  At that time, he reported that 
his right leg swelled and went numb if he stood for a long 
period of time, if he put pressure on that leg, or if he sat 
with the leg bent at the knee.  He described having spots 
that bled when he stood too long.  He also stated that his 
legs felt tight and that he experienced pain as when he 
pushed objects up inclines at his work.  Walking for too long 
made the pain worse.  Elevating the right leg relieved the 
swelling, and he used an Ace bandage to decrease the swelling 
although he felt a tingling from the bandage when it was too 
tight or when he left it on for too long.  He also covered 
affected areas with Band-Aids that caused inflammation of the 
skin.  Although the Ace bandage helped, it tended to come 
loose.  While the veteran had been given a variety of a hose, 
he indicated difficulties in keeping the hose from coming 
down and rolling up on his leg.  The veteran also reported 
that he was unable to coach a little league football team 
because standing caused him so much pain.  He was unable to 
swim because the crusted areas over the bleeding sites would 
soften and begin bleeding in the water.  He also had to cover 
his feet with plastic while bathing to prevent the crusted 
areas from washing off.  The veteran could not play outdoors 
with his children because of pain, and he stated that he was 
limited in the activities he could share with them.  
Occupationally, in his job as a truck driver, he had to load 
and unload equipment, and straining and pushing caused pain 
in his legs.  He was unable to wear shorts because of the 
condition of his legs.  

In summary, the veteran's right leg varicose vein disability 
is characterized by bleeding, ulceration, and pain on 
exertion or while standing for 15 minutes or more.  In March 
1998, he was diagnosed with severe superficial saphenous 
varicosities of the right lower leg with repeated rupture and 
bleeding of small, very superficial areas of varicosity.  
Indeed, a private physician has recommended that he undergo 
surgery for the condition.  In view of these symptoms, the 
veteran's disability manifests the persistent edema and 
ulceration that are required for a 60 percent rating.  
However, the veteran's disability lacks the massive board-
like edema and constant pain at rest that would be required 
for a 100 percent rating.  Accordingly, the Board concludes 
that a 60 percent rating is warranted for the veteran's 
disability.


ORDER

The claim for a 60 percent rating for service-connected 
varicose veins of the right leg, status post veniligation is 
granted, subject to the laws and regulations governing the 
award of government benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

